DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.

Response to Amendment
Applicant’s amendment has obviated the rejections under 35 USC § 112(b).  Therefore, those rejections are withdrawn.

Specification
Examiner objects to the specification for containing various grammatical informalities.  Examiner has attached a marked-up copy of the specification indicating where errors have occurred.  To the extent that the markings are not self-explanatory and are not corrected, Examiner will enumerate the remaining objections in a subsequent Office Action.

Drawings
The drawings are objected to because (a) unlabeled boxes 13-16 should be provided with descriptive labels; (b) reference characters 1104-1110 are in the drawings but not the specification; and (c) Figures 12-17, 19-20, 22-23, 25, 27-30, 32, and 34-42 have text that is too small and fuzzy to be read clearly and/or have text written on a shaded background; see 37 CFR § 1.84(p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the at least one change".  There is insufficient antecedent basis for this limitation in the claim.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Salunke et al. (US 20200351283) (“Salunke”) in view of Simo et al. (US 20180174062) (“Simo”).
Regarding claim 11, Salunke discloses “[a] system comprising: 
at least one data store configured to store at least one data set (data collector may store time series data in a data repository – Salunke, paragraph 56); [and]
at least one processor (Salunke, Fig. 10, ref. char. 1004), configured to: 
receive at least one data set of at least one data stream from at least one data source (data collector includes logic for aggregating sample data captured by agents into a set of one or more time series signals or data objects; data collector may store the time series data in a data repository – Salunke, paragraph 56); 
wherein the at least one data set comprises a plurality of time-varying data points (data collector includes logic for aggregating sample data captured by agents into a set of one or more time series signals or data objects; data collector may store the time series data in a data repository – Salunke, paragraph 56); 
wherein each time-varying data point of the plurality of time-varying data points comprises at least one variable of at least one dimension (anomaly detection system may be configured for multivariate analysis and may train a model to learn a plurality of anomaly regions within a multidimensional space – Salunke, paragraph 43; see also  paragraphs 134 (stating that the trained classifiers may account for multiple variables in the incoming data), 104-08 (disclosing multidimensional feature vectors comprising a plurality of features [variables])); 
utilize at least one detection model to detect a plurality of data irregularities associated with at least one data point of the plurality of time-varying data points (once trained, an anomaly detection model may be used to make predictions against new data [time-varying data points] to monitor for anomalies [data irregularities] – Salunke, paragraph 130); 
wherein at least one the detection model comprises at least one irregularity detection model trained according to a respective plurality of independent event training data sets to identify types of the plurality of data irregularities (anomaly classifiers [irregularity detection models] contained within the anomaly detection system may be used to identify different types of anomalies and/or root causes for the anomalies – Salunke, paragraph 44; if the model overfits, the training process retrains the model and the model may attempt to use a different [independent] training data set to retrain and obtain a higher-quality model – id. at paragraph 85); 
wherein the types of the plurality of data irregularities comprise at least one of: 
i) anomalies, 
ii) change-points, 
iii) patterns, or 
iv) outliers (anomaly classifiers [irregularity detection models] contained within the anomaly detection system may be used to identify different types of anomalies and/or root causes for the anomalies – Salunke, paragraph 44); 5Serial No.: 16/945,393Attorney Docket No.: 056516-506101/US 
generate a plurality of irregularity records in at least one event data store for the plurality of event irregularities (if an anomaly is detected, then the evaluation process generates one or more anomaly classifications or summaries [irregularity records]; mappings may be stored to link attributes associated with a detected anomaly to corresponding classifiers, labels, or summaries for the anomalies – Salunke, paragraph 136; see also paragraph 66 (disclosing that the anomaly summaries may be stored in a data repository [data store])), a particular irregularity record of the plurality of irregularity records correspond[ing] to a particular data irregularity of the plurality of data irregularities (anomaly classification or summary may comprise information about a detected anomaly; example information may include, inter alia, a probability that the incoming data are exhibiting anomalous behavior, how severe the anomaly is, what is a likely cause of the anomalous behavior, similar anomalies that were previously detected, etc. [i.e., the summary record corresponds to a particular anomaly] – Salunke, paragraph 136); [and]
utilize an association machine learning model to classify a plurality of particular data irregularities of the plurality of data irregularities as being associated with a particular root cause event based at least in part on the at least one variable of the at least one dimension of each time-varying data point of each data irregularity (anomaly classifiers [association machine learning models] may be used to identify different types of anomalies and/or root causes for the anomalies – Salunke, paragraph 44; trained classifiers may account for multiple variables in the incoming data; for example, the incoming data may include metrics for processing time [dimension 1] and hits per minute [dimension 2] for a web application – id. at paragraphs 99 and 134)….”
Salunke appears not to disclose explicitly the further limitations of the claim.  However, Simo discloses “[generating] a root cause event record representing the particular root cause event, wherein the root cause event record links to [a] plurality of particular irregularity records of  the plurality of particular data irregularities (root cause analysis system communicates with a database; each database may store anomalies [irregularity records] detected by an anomaly detector and additionally may include a root cause [root cause event record] for one or more of the anomalies [i.e., one root cause may in general be linked to multiple anomalies] – Simo, paragraph 33); and 
automatically apply[ing] … at least one change in the root cause event record of the particular root cause event to at least one irregularity attribute of each particular irregularity record of the plurality of particular irregularity records linked to the at least one root cause event record (database may include a root cause for one or more of the anomalies [i.e., a plurality of anomaly/irregularity records may in general be linked to a single root cause]; the root cause may be automatically provided by the root cause analysis system [automatically providing the root cause = automatically applying a change in the root cause event record] – Simo, paragraph 33; see also paragraph 4 (disclosing that the anomalies comprise sequences of datacenter states [attributes] [so assigning a root cause to an anomaly entails attributing the root cause to all of the states that comprise the anomaly and thereby applying the assignment/change of root cause to the attributes])).”  
Simo and the instant application both relate to machine learning-based root cause analysis of anomalies and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salunke to generate a root cause event record linking to multiple anomalies that can be automatically changed, as disclosed by Simo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would reduce the mean time to resolve anomalies by automatically pinpointing their root cause, thereby potentially preventing other anomalies from occurring.  See Simo, paragraph 2.

Claim 1 is a method claim corresponding to system claim 11 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 12, Salunke, as modified by Simo, discloses that “the at least one processor is further configured to receive an annotation to the root cause event record [from] at least one computing device (if a root cause has been automatically provided by a root cause analysis system, it may be labeled as such so it can later be validated (e.g., accepted or changed) by a human – Simo, paragraph 34 [annotation to the root cause event record = change in root cause]; see also Fig. 6 (showing a computing environment [computing device] on which the method may be performed)); 
wherein the annotation comprises a modification to a root cause type (if a root cause has been automatically provided by a root cause analysis system, it may be labeled as such so it can later be validated (e.g., accepted or changed [modified]) by a human – Simo, paragraph 34).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salunke to receive an annotation to a root cause event record comprising a modification to the root cause type, as disclosed by Simo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the root cause record is valid and accurate by allowing for modifications if the automatic root cause assignment is erroneous.  See Simo, paragraph 33.

Claim 3 is a method claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 13, Salunke, as modified by Simo, discloses that “the at least one processor is further configured to cause to display an indication of the respective annotation in a visualization of the root cause event record on a screen of the at least one computing device associated with the at least one user (if a root cause has been automatically provided by a root cause analysis system, it may be labeled as such so it can later be validated (e.g., accepted or changed [modified]) by a human – Simo, paragraph 34; presentation components present data indications [including the indication of the user having changed the root cause] to a user or other device; exemplary presentation components include a display device – id. at paragraph 59).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salunke to display an indication of the annotation in a visualization on a display of the computer, as disclosed by Simo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow for greater interaction by a human with the system, thereby increasing his understanding of the root causes of anomalies as identified by the system.  See Simo, paragraph 34.

Claim 4 is a method claim corresponding to system claim 13 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 14, Salunke, as modified by Simo, discloses that “the detection model comprises: 
i) a plurality of anomaly detection models (anomaly detection system may store mappings between different respective anomaly regions and respective anomaly classifiers; the anomaly classifiers may be used to identify different types of anomalies and/or root causes for the anomalies – Salunke, paragraph 44), and 
ii) a plurality of change-point detection models (anomaly detection system may store mappings between different respective anomaly regions and respective anomaly classifiers; the anomaly classifiers may be used to identify different types of anomalies and/or root causes for the anomalies – Salunke, paragraph 44).”

Claim 5 is a method claim corresponding to system claim 14 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 15, Salunke, as modified by Simo, discloses that “the at least one processor is further configured to: 
identify a set of related data irregularities associated with the at least one root cause event based on an association model trained to identify the at least one root cause event using the at least one variable and the at least one dimension of each time-varying data point associated with each data irregularity (anomaly detection system may assign anomaly classifiers to detected anomalies based on mappings between anomaly regions and respective anomaly classifiers [identifying a set of related data irregularities = classifying similar anomalies based on the mapping between anomaly regions and classifiers]; the anomaly classifiers [association models] may be used to identify different types of anomalies and/or root causes for the anomalies [i.e., are trained to identify root cause events] – Salunke, paragraph 44; see also paragraphs 46 (disclosing that the system processes time-series signals), 43 (disclosing that the anomaly detection system is configured for multivariate analysis and that the anomaly regions are situated within a multidimensional space)).”  

Claim 6 is a method claim corresponding to system claim 15 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 16, Salunke, as modified by Simo, discloses that “the at least one processor is further configured to: 
determine an anomaly classification for the plurality of particular data irregularities when the plurality of particular data irregularities are identified (evaluation analytic may output a set of data that indicate which sample data points within a given time series are anomalous and/or which sample data points are un-anomalous [i.e., the system identifies a set of data irregularities] – Salunke, paragraph 61; training process clusters training data as a function of feature vectors, and the training process prompts a user to confirm whether a user-set label should be upsampled to other points in the cluster [i.e., the plurality of irregularities in the cluster are classified via clustering] – id. at paragraphs 109, 114) based at least in part on a classification model trained to recognize the anomaly classification using the at least one variable and the at least one dimension of each time-varying data point associated with each data irregularity (training process clusters training data as a function of feature vectors, and the training process prompts a user to confirm whether a user-set label should be upsampled to other points in the cluster – Salunke, paragraphs 109, 114; training process may form the feature vectors by fetching features such as entity type indicating the type of software or hardware resource on which the anomalous behavior occurred; a metric identifier indicating what metric was exhibiting the anomalous behavior; a lifecycle type; and/or a time when the anomaly occurred [features = variables organized as a multidimensional vector] – id. at paragraphs 104-08).”  

Claim 7 is a method claim corresponding to system claim 16 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 17, Salunke, as modified by Simo, discloses that “the at least one processor is further configured to: 
determine a root cause type of the root cause event associated with the plurality of particular data irregularities when the anomaly classification for the plurality of particular data irregularities is determined (responsive actions that are taken for a given anomaly may vary; the response to an anomaly classified as “load and response outside observed range” [anomaly classification] may be different from “load within observed range and response outside observed range”; the different labels are indicative of differing root causes for the anomalies [i.e., the root cause type for the first type of anomaly classification may be determined to be different from that of the second anomaly classification] – Salunke, paragraph 160) based at least in part on a root cause model trained to recognize the root cause type using the anomaly classification of the plurality of particular data irregularities and the at least one variable and the at least one dimension of each time-varying data point associated with each particular data irregularity in the plurality of particular data irregularities (anomaly classifiers may be used to identify different types of anomalies and/or root causes for the anomalies; for example, an anomaly region may correspond to different metrics exhibiting different combinations of anomalous high values, anomalous low values, and/or values within an expected range; this information may be useful to determine what is causing the anomaly [i.e., the anomaly classifiers recognize the root cause type based on the type/classification of the anomaly] – Salunke,  paragraph 44; see also paragraphs 134 (disclosing that the classifiers may account for multiple variables in the incoming data), 76 (disclosing that the training data used in the classifiers comprise time-series data and are organized tabularly into sets of data points from different dimensions)).”  

Claim 8 is a method claim corresponding to system claim 17 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 2, Salunke, as modified by Simo, discloses “receiving, by the at least one processor, a visualization request from at least one computing device via an associated application programming interface (API) target set1 (interactive interface allows a user to drill down and view information about specific anomalies; the interface may present visualizations such as multidimensional charts – Salunke, paragraph 140; presentation engine that generates and presents interfaces via the generated summaries may render user interface elements [pursuant to a visualization request] and receive input via user interface elements; interfaces include APIs – id. at paragraph 65; requests between a client and a computer network may be communicated through the API [i.e., the requests direct the API to communicate between the client and the network and thus form part of “API target sets”] – id. at paragraph 165).”

Claims 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salunke in view of Simo and further in view of Muddu et al. (US 20180367551) (“Muddu”).
Regarding claim 19, Salunke, as modified by Simo, discloses that “the at least one processor is further configured to receive an annotation to the root cause event record by a user of the at least one user from a computing device of the at least one computing device (if a root cause has been automatically provided by a root cause analysis system, it may be labeled as such so it can later be validated (e.g., accepted or changed) by a human – Simo, paragraph 34 [annotation to the root cause event record = change in root cause]; see also Fig. 6 (showing a computing environment [computing device] on which the method may be performed)) ….”   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salunke to receive an annotation to the root cause record by a user, as disclosed by Simo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the root cause record is valid and accurate by allowing for modifications if the automatic root cause assignment is erroneous.  See Simo, paragraph 33.
Neither Salunke nor Simo appears to disclose explicitly the further limitations of the claim.  However, Muddu discloses that “the annotation comprises a removal of a selected data irregularity from the plurality of particular data irregularities (threats review view prompts the user to take actions, view additional details, or set up a watchlist; by clicking on the actions tab, the user can select from several options among which is the selection of “not a threat” if the user determines the threat is not a concern [i.e., removes the threat from a list of threats] – Muddu, paragraph 460).”  
Muddu and the instant application both relate to computerized analysis of data irregularities and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Salunke and Simo to allow the user to remove a data irregularity from the set of irregularities, as disclosed by Muddu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow for greater user control over what is deemed anomalous by the system.  See Muddu, paragraph 460.

Regarding claim 20, Salunke, as modified by Simo, discloses that “the at least one processor is further configured to generate an event management graphical user interface (GUI) to enable a user to manage events linking one or more data irregularities of the plurality of data irregularities (presentation engine may render user interface elements and receive input via user interface elements; examples of interfaces include a GUI – Salunke, paragraph 65; user may label one or more data points in response to a prompt through the GUI – id. at paragraph 78; clusters of data may be formed such that different user-set labels are assigned to different clusters – id. at paragraph 111 [i.e., the irregularities are linked together by event clusters based on the user management of the irregularities via the GUI])….”
Neither Salunke nor Simo appears to disclose explicitly the further limitations of the claim.  However, Muddu discloses that “the event management GUI comprises: 
an event explorer view depicting each data irregularit[y] of the plurality of data irregularities in a time-varying representation (GUI may include Threat Anomalies Trend [event explorer view] that provides a line graph indicating the number of anomalies during periods of time; by hovering over a point on the line, the GUI may generate a bubble indicating the date and number of anomalies on that date – Muddu, paragraph 471); 
an event selection prompt selectable from the explorer view to enable user selection of a previously recorded event linking the one or more data irregularities of the plurality of data irregularities (threat anomalies timeline [event selection prompt] provides a timeline of each anomaly, sorted by anomaly type; the timeline shows a circle corresponding to each occurrence; by hovering over [selecting] a circle, a bubble is generated that provides the date of the anomaly or anomalies and prompts the user to select more detailed information – Muddu, paragraph 470; see also Fig. 40E (showing that the “unusual network activity” anomaly type found two rare values [irregularities] that are linked together by having occurred on the same date and time [thereby constituting an event])); and 
an event modification prompt selectable from the event selection prompt to modify the event linking the one or more data irregularities (threats review view [event modification prompt] prompts the user to take actions, view additional details, or set up a watchlist; by clicking on the actions tab, the user can select from several options among which is the selection of “not a threat” if the user determines the threat is not a concern [i.e., modifies the event by removing one or more irregularities from consideration] – Muddu, paragraph 460); and 
wherein the event modification prompt comprises user selectable event details comprising: 
i) an event name (“details” version of threats review view includes a threat anomalies listing; each entry is associated with an anomaly type [event name], one or more participants, a summary, an event date, and a score – Muddu, paragraph 472), 
ii) an event description (“details” version of threats review view includes a threat anomalies listing; each entry is associated with an anomaly type, one or more participants, a summary [event description], an event date, and a score – Muddu, paragraph 472), and 
iii) an event classification (“details” version of threats review view includes a threat anomalies listing; each entry is associated with an anomaly type [event name], one or more participants, a summary, an event date, and a score – Muddu, paragraph 472 [note here that the anomaly type serves as both the event name and its classification]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Salunke and Simo to display a GUI containing an event modification prompt, an event selection prompt, and an event explorer view, as disclosed by Muddu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the user more effectively to understand the anomalies and to control and prevent them.  See Muddu, paragraph 449.

Claim 10 is a method claim corresponding to system claim 20 and is rejected for the same reasons as given in the rejection of that claim.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Salunke in view of Simo and further in view of Ghare et al. (US 20190081876) (“Ghare”).
	Regarding claim 9, neither Salunke nor Simo appears to disclose explicitly the further limitations of the claim.  However, Ghare discloses that “the at least one data set comprise[s] financial transaction data (in a system for real time detection of anomalies for a data stream, anomalies may provide valuable information about the behavior, performance, or operation of various entities associated with the data records, such as unusual, fraudulent, or erroneous users, systems, or device behaviors in contexts such as transaction information for retailers or financial transactions – Ghare, paragraph 17).”
	Ghare and the instant application both relate to anomaly detection and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Salunke and Simo to perform the method on financial transaction data, as disclosed by Ghare, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would help prevent fraud and other nefarious activities in the financial transactions.  See Ghare, paragraph 17.

Regarding claim 18, neither Salunke nor Simo appears to disclose explicitly the further limitations of the claim.  However, Ghare discloses that “the at least one data set comprise[s] transaction data representative of merchant transactions (in a system for real time detection of anomalies for a data stream, anomalies may provide valuable information about the behavior, performance, or operation of various entities associated with the data records, such as unusual, fraudulent, or erroneous users, systems, or device behaviors in contexts such as transaction information for retailers [merchants] or financial transactions – Ghare, paragraph 17).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Salunke and Simo to perform the method on merchant transaction data, as disclosed by Ghare, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would help prevent fraud and other nefarious activities in the merchant transactions.  See Ghare, paragraph 17.

Response to Arguments
Applicant's arguments filed April 21, 2022 (“Remarks”) have been fully considered but they are, except insofar as rendered moot by the introduction of a new ground of rejection, not persuasive.
Applicant first alleges that Salunke and Sartran fail to disclose a first model for anomaly detection and a second model to associate anomalies, alleging that Examiner has improperly mapped a single model of Salunke to both of the two models supposedly required by the independent claims as amended.  Remarks at 11-15.  However, this argument wrongly assumes that the claimed “detection model” must be a separate model from the claimed “association machine learning model”.  Clearly, the two terms are not coextensive in scope; the “detection model,” according to the claim, is configured to detect data irregularities and the “association machine learning model” is configured to classify the data irregularities as being associated with a given root cause.  However, the mere fact that two separate terms are used to describe the models does not necessarily mean that they must be physically, or even logically, separate models.  A single model that performs both the claimed functions of the “detection model” and those of the “association machine learning model” would also read on the claim.  Here, Salunke paragraph 44 discloses that the anomaly classifiers may be used to identify different types of anomalies and/or root causes for the anomalies.  To the extent that the anomaly classifiers perform the classification of the types of anomalies themselves, they perform the functions of the claimed “detection model.”  To the extent that they perform the classification of the root causes for the anomalies, they perform the functions of the claimed “association machine learning model.”  Moreover, note that Salunke paragraph 44 states that the system contains “respective anomaly classifiers” (emphasis added).  The use of the plural suggests that there are in general multiple models involved; one or more models that perform anomaly detection and others that perform root cause analysis are contemplated by Salunke.	
The remaining arguments, relating to the applicability of Sartran to the claims as amended, Remarks at 16-21, are moot in light of the replacement of Sartran with Simo in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN C VAUGHN/Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner can find no evidence that the term “API target set” was an accepted term of art before the effective filing date, and the closest the specification comes to defining the term is in paragraph 29, which states, “Such a selection [of aspects of the data] may be sent to [an] application load balancer 12, which in turn may generate and direct application programming interface (API) tasks 15 using an API target group 13.”  Thus, for purposes of examination, the term will be construed as referring to any computer code that directs API tasks.